Howell, Y. C.
The principal question of fact is whether the old corporation ■and its adherents were affiliated with the Presbyterian denomination, or whether they were an independent body without ec■clesiastical affiliation with any other body of Christians. If they were so affiliated with and had so become a part of the Presbyterian denomination, then their secular affairs are governed by plain rules of law relating to the ownership of ecclesiastical property, and if they shall be found to be an independent body, they are then governed by other rules which are quite as plain. I have no doubt but that the old corporation and its •adherents were Presbyterians and were affiliated with the Presbyterian denomination in every sense of the word, and that they broke the tie of brotherhood in an irregular and disorderly manner. For do I think it can be said that any fraud or imposition was practiced upon these non-English speaking people, us has been suggested, because the things that they did and saw ■and took part in could not fail to impress the most ignorant •■and careless persons that they were connecting themselves Avith and were a part of the old corporation with all its Presbyterial íormalities. I may pause at this point for a moment to explain *518the government of the Presbyterian Church. There is first the congregation or worshiping unit, consisting of individual members in every walk of life, who stand on an equality with each other so far as their ecclesiastical relations are concerned. These are governed spiritually by a body called the Session, chosen from their own number. The Session is governed by the Presbytery, a body consisting of delegates elected from each individual church within a certain prescribed geographical area. The Presbyteries, in turn, are spiritually controlled by the Synod, a representative body, meeting for each state, and the Synod by the General Assembly oE the Presbyterian Church. Thus is formed a compact and strongly-knit ecclesiastical body having a common purpose, with common objects, an.d bound together by valid promises and agreements, which promises and agreements may not be lightly broken, but, so far as property rights are concerned, are as binding and cogent as are agreements made concerning other rights of property.
We have seen what interest the Presbyterians of New Brunswick took in this struggling association prior to its organization into a corporation. We have seen that this corporation carried as part of its name the word “Presbyterian,” and that when its name was changed in the following year the word “Presbyterian” was retained. After its incorporation and its segregation from the First Presbyterian Church of New Brunswick, other things were done which still more strongly indicate to my mind' the intention of these people to form and retain the Presbyterian connection. The one hundred and seventy odd Hungarians who became members of the First church were dismissed to the new congregation after its formation, and until the final attempt at separation in 1912 the Presbyterian Church by its Presbytery, its synodical committee and its Session of the First church, exercised a fostering care over the spiritual welfare of this body of Hungarians, and gave them material aid in maintaining their organization. During the whole period of its existence they furnished money for its support, and in every way possible encouraged them by contributions and by advice to continue in their work. On April 9th, 1907, the Rev. Mr. Hamborszky was installed as pastor of the church; he was a *519Presbyterian in fact and in name; he was a graduate of a Presbyterian theological seminary; he had been a member of Presbytery of Lackawanna, and later became a member of the Presbytery of New Brunswick. His call from the congregation was presented to the Presbytery in full Session in his presence, and then and there acted upon by the Presbytery, and accepted by him. The installation ceremony took place in their own church building. It was widely advertised and took place in open meeting; a large crowd was in attendance, the church being full. There was a sermon in the Hungarian language, containing a charge to the pastor, and likewise- a charge to the people in the same language by one of the clergymen present, and tlie assent of the whole congregation to the whole proceeding was manifested by a vote of approval, in which there were no negatives. On one occasion the Presbytery met in the church building of the Magyar church on Hale street, and the women of the congregation furnished a noon-day meal to its members. They made a mortgage in 1905 on the Hale street property to the board of church erection fund of the Presbyterian Church, which, by the terms of the mortgage, ran without interest so long as the property remained in the Presbyterian connection. They contributed to the funds of the Presbytery; they sent delegates to its regular meetings, made to it reports of their progress, and submitted the minutes of the meetings of the Session of the church to it for examination and approval.
All these proceedings point in but one direction. They indicate beyond question that the Hungarians who belonged to the old corporation fully understood that they were Presbyterians and were bound by their Presbyterian connection. Least of all, can the Rev. Mr. Hamborszky find any excuse whatever for his unseemly and disorderly conduct in his endeavor to release himself from the Presbyterian control. It cannot be said that he did not understand what he was doing;- he is an educated man, perfectly familiar with the English language, and he fully understood every step which he was taking and which he was advising his congregation to take.
There is no doubt about the right of individual members of a church organization to secede therefrom at will. The same is *520true of any number of members of sucli organizations; but no number, however great the majority may be, has the right to secede and take the church property with it to the new affiliation, so long as there remains a faction which abides by the doctrines, principles and rules of the church government which the nnifed body professed when the land was acquired. True Reformed Dutch Church of Paramus v. Iserman, 64 N. J. Law 506. The question of law on this point was decided in the case of Schilstra v. Van Den Heuvel, 82 N. J. Eq. 155, affirmed March term, 1914, in the court of errors and appeals on this point. It was there said: “The rules of law relating to freedom of action by independent churches and congregations are different from those rules which apply to congregations which are affiliated with and are subordinate to higher judicatories. Independent churches may do what they please with their property, provided legal action is taken to that end, but when a religious society becomes affiliated with other religious societies and they unite to construct and maintain for their mutual advantage higher judicatories to which they subject themselves, then the individual society or worshiping unit holds its property and temporalities under an obligation to continue the affiliation until it can be broken by mutual consent, and if secession is attempted by a faction, however large or however small, such faction will not be allowed to carry the church property with it, certainly not so long as there is a loyal body which is recognized by the superior judicatory.” Citing American Primitive Society v. Pilling, 4 Zab. 653; True Reformed Church v. Iserman, 64 N. J. Law 506; Pullis v. Iserman, 71 N. J. Law 408; 24 Am. & Eng. Encycl. L. 354.
1 have, therefore, arrived at the conclusion that the original corporation was allied and affiliated with the Presbyterian denomination, as a matter of fact, and that the members understood and believed that they were so connected, and that, as a matter of law, it was not competent for the seceding members of the congregation to appropriate to themselves the church property described in the two deeds hereinabove mentioned, and that the deeds should be declared to be null and void and the *521property restored to its former owner, the Magyar Evangelical Beformed Church of New Brunswick, New Jersey.
I will advise a decree in accordance with these views.